DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on Nov. 24, 2020 in which claims 1, 4, 8, 11, 12, 15, 19 and 20 have been amended. Claim 10 is cancelled. Thus, the claims 1-9 and 11-20 are pending in the application. 
                             Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2020 has been entered. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 12 and 20.   
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
	The claim 1 recites a series of steps, receiving, by one or more processors, into a data repository, over a communications connection, user identification data, identification data related to one or more personal computing devices, and credential information for accessing data collected by the one or more personal computing devices; obtaining, by the one or more processors, an indication that one or more programs are initiating a transaction from a computing device communicatively coupled to the one or more processors, wherein transaction data of the transaction indicates that the transaction was initiated on behalf of the user; utilizing, by the one or more processors, the credential information to access data related to the user collected by the one or more personal computing devices, wherein the data related to the user was collected by the one or more personal computing devices contemporaneously with the initiating the transaction, wherein processors, a risk of fraud associated with the transaction, based on a portion of the contemporaneously collected data related to the user, wherein the portion comprises the data indicating that the user is engaged in the aerobic activity contemporaneously with initiating the transaction, wherein the risk of fraud indicates a likelihood that the transaction is fraudulent; alerting, by the one or more processors, the one or more programs initiating the transaction of the risk of fraud, wherein the one or more programs comprise one or more programs in a point of sale application; and halting, by the one or more processors, completion of the transaction on the computing device, wherein the halting comprises automatically transmitting, by the one or more processors, an instruction to halt the transaction, to the one or more programs executing on the computing device initiating the transaction, wherein based on receiving the instruction, the transaction is halted.
These limitations (with the exception of italicized portions), under the broadest reasonable interpretation, when considered individually and collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices or Principles and commercial or legal interactions. Processing a transaction or a payment has been identified as a fundamental economic practice (as per the October 2019 Update: Subject Matter Eligibility, page 5).  In addition, processing a transaction is fulfilling the agreement in the form of contracts and hence it is also a Commercial or Legal Interaction (as per the October 2019 Update: Subject Matter Eligibility, page 5).  The claim 1 also recites a communications connection, a computing device and processors which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a communications connection, a computing device and processors, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements of a computing device and processors result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a computing device and a processor to be generic computer elements (see Fig. 4, [0041]).  A communications connection is a generic communication network. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a computing device and a processor are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized limitations), receiving, by one or more processors, into a data repository, over a communications connection, user identification data, identification data related to one or more personal computing devices, and credential information for accessing data collected by the one or more personal computing devices, amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computing device and a processor are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decision cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt or storing of data over a network is a well-understood, routine and conventional function of a computer when it is claimed in a merely generic manner. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 12 and 20 and hence the claims 12 and 20 are rejected on similar grounds as claim 1.
Dependent claims 2-9, 11 and 13-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
 For instance in claims 2 and 13, the steps “responsive to the alerting, receiving, by the one or more processors, data negating the determined risk of fraud; and generating, by the one or more processors, a business rule to assign, wherein based on applying the business rule the one or more processors determine a different risk of fraud for a future transaction, wherein data related to the user contemporaneous with the future transaction comprise data similar to the portion of the data related to the user, wherein the different level of fraud indicates a higher risk or a lower risk of fraud than the determined risk of fraud associated with the transaction.” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 3, 6 and 14, the steps, “obtaining, by the one or more processors, an indication that one or more programs are initiating another transaction, wherein transaction data of the other transaction indicates that the other transaction was initiated on behalf of the user; utilizing, by the one or more processors, the credential information to access additional data related to the user collected by the one or more personal computing devices, wherein the additional data related to the user was collected by the one or more personal computing devices contemporaneously with the initiating the other transaction; determining, by the one or more processors, that the additional data related to the user comprise data similar to the portion of the data related to the user; determining, by the one or more processors, a risk of fraud associated with the other transaction, based on a portion of the additional data related to the user and the business rule, wherein the risk of fraud indicates a likelihood that the other transaction is fraudulent; and alerting, by the one or more processors, the one or more programs initiating the other transaction of the risk of fraud associated with the other transaction”, which under the broadest reasonable interpretation, covers methods of organizing human activity such as fundamental economic principles or practices (mitigating risk is a fundamental economic practice).
In claims 4 and 15, the steps, “wherein conflicting information comprises the portion of the data, and wherein the alerting the one or more programs initiating the other transaction comprises a request for verification, the method further comprising: responsive to the alerting the one or more programs initiating the other transaction of the risk of fraud associated with the other transaction, obtaining, by the one or more processors, data resolving the conflicting information; determining, by the one or more processors, a corrected risk of fraud, based on the data resolving the conflicting information; and alerting, by the one or more processors, the one or more programs initiating the other transaction of the corrected risk of fraud”, which under the broadest reasonable interpretation, covers methods of organizing human activity such as fundamental economic principles or practices (mitigating risk is a fundamental economic practice).
In claims 5 and 16, the steps, “generating, by the one or more processors, a business rule to assign, wherein based on applying the business rule the one or more processors determine a risk of fraud for a future transaction, wherein data related to the user contemporaneous with the future transaction comprise the conflicting information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 6 and 17, the steps, “obtaining, by the one or more processors, an indication that one or more programs are initiating another transaction, wherein transaction data of the other transaction indicates that the other transaction was initiated on behalf of the user; utilizing, by the one or more processors, the credential information to access additional data related to the user collected by the one or more personal computing devices, wherein the additional data related to the user was collected by the one or more personal computing devices contemporaneously with the initiating the other transaction; determining, by the one or more processors, that the additional data related to the user comprises the conflicting information; determining, by the one or more processors, a risk of fraud associated with the other transaction, based on a portion of the additional data related to the user and the business rule, wherein the risk of fraud indicates a likelihood that the other transaction is fraudulent; and alerting, by the one or more processors, the one or more programs initiating the other transaction of the risk of fraud associated with the other transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 7 and 18, the steps, “wherein the data related to the user further comprises data selected from the group consisting of: a location of the user, a location type of the location of the user, and biometric data of the user” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 8, the steps, “wherein the determined risk of fraud is high”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 9, the steps, “wherein the data related to the user indicates that the user is at a location type where concurrently engaging in the transaction is not likely, and wherein the determined risk of fraud is high”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 11, the steps, “wherein the one or more programs comprise one or more programs in a point of sale application”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 19, the steps, “wherein the determined risk of fraud is high, and wherein the data indicating that the user is engaged in the physical activity is collected from a personal fitness device worn by the user”, under the broadest reasonable interpretation, the limitations amount to simply collecting and processing data which is a routine and conventional function of the computer and thus do not amount to significantly more (See MPEP 2106.05 (d)). 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et. al., U.S. Patent Application Publication Number 2015/0310444 A1 in view of Luna, et. al., U.S. Patent Application Publication Number 2014/0089672 A1 and in further view of Gupta, et. al. U.S. Patent Application Publication Number 2016/0203490 A1.
Regarding Claim 1,     
Chen teaches,
receiving, by one or more processors, into a data repository, over a communications connection, user identification data, identification data related to one or more personal computing devices, and credential information for accessing data collected by the one or more personal computing devices (See at least [0003], [0014], [0025-0026], [0043], [0073], “the user's personal biometric identifying information may be securely stored in the central database 112”, “multiple identification mechanisms may be combined, based at least on the information available from the electronic sensor devices 106A-C, to identify a user and/or grant access”);
obtaining, by the one or more processors, an indication that one or more programs are initiating a transaction from a computing device communicatively coupled to the one or more processors, wherein transaction data of the transaction indicates that the transaction was initiated on behalf of the user (See at least [0014], [0037], initiates a banking transaction);
utilizing, by the one or more processors, the credential information to access data related to the user collected by the one or more personal computing devices, wherein the data related to the user was collected by the one or more personal computing devices contemporaneously with the initiating the transaction, wherein the contemporaneously collected data related to the user comprises a physical state of the user (See at least [0037], [0062], [0074], [0079], a capture of data pertaining to the nervous system is equivalent to the contemporaneously collected data in addition to the transaction data. [0074] teaches the data related to the physical state of the user);
wherein the one or more programs comprise one or more programs in a point of sale application (See at least [0015], Point of sale);
However, Chen does not specifically teach,
collected data related to the user via a wearable computing device of the user, wherein a wearable device of the user comprises a device of the one or more personal computing devices;
wherein the contemporaneously collected data related to the user comprising data indicating that the user is engaged in an aerobic activity contemporaneously with initiating the transaction, and wherein the data related to the user indicates that the user engaging in the aerobic activity while concurrently engaging in the transaction is not likely;
determining, by the one or more processors, a risk of fraud associated with the transaction, based on a portion of the contemporaneously collected data related to the user, wherein the portion comprises the data indicating that the user is engaged in the aerobic activity contemporaneously with initiating the transaction, wherein the risk of fraud indicates a likelihood that the transaction is fraudulent;
alerting, by the one or more processors, the one or more programs initiating the transaction of the risk of fraud;
halting, by the one or more processors, completion of the transaction on the computing device, wherein the halting comprises automatically transmitting, by the one or more processors, an instruction to halt the transaction, to the one or more programs executing on the computing device initiating the transaction, wherein based on receiving the instruction, the transaction is halted.
However, Luna teaches,
wherein the contemporaneously collected data related to the user (data being contemporaneously collected is already taught by Chen as shown above) comprising data indicating that the user is engaged in an aerobic activity contemporaneously with initiating the transaction (See at least Fig. 7, 8, [0020], [0048], [0051], “In some examples, wearable device 804 may comprise sensors configured to capture data associated with a habitual activity of person 802, a physiological characteristic of person 802, a motion pattern of person 802, or other activity that person 802 engages in, in order to generate biometric identifier 804a. As described herein, biometric identifier 804a may serve as a unique and positive identification of person 802, and wearable device 804 may be configured to store biometric identifier 804a, and other data associated with biometric identifier 804a, as an authentication of person 802's identity” A motion pattern of a person is interpreted to include the aerobic activity);
Chen and Luna are in the same technical field of facilitating user authentication.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen to incorporate the disclosure of Luna. The motivation for modifying the disclosure of Chen would have been to determine a risk of a transaction being fraudulent in a more efficient manner. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Chen and Luna do not explicitly teach,
collected data related to the user via a wearable computing device of the user, wherein a wearable device of the user comprises a device of the one or more personal computing devices;
wherein the data related to the user indicates that the user engaging in the aerobic activity while concurrently engaging in the transaction is not likely;
determining, by the one or more processors, a risk of fraud associated with the transaction, based on a portion of the contemporaneously collected data related to the user, wherein the risk of fraud indicates a likelihood that the transaction is fraudulent;
alerting, by the one or more processors, the one or more programs initiating the transaction of the risk of fraud;
halting, by the one or more processors, completion of the transaction on the computing device, wherein the halting comprises automatically transmitting, by the one or more processors, an instruction to halt the transaction, to the one or more programs executing on the computing device initiating the transaction, wherein based on receiving the instruction, the transaction is halted.
Gupta, however, teaches,
collected data related to the user via a wearable computing device of the user, wherein a wearable device of the user comprises a device of the one or more personal computing devices (See at least [0056], collected data using a wearable device);
wherein the data related to the user indicates that the user engaging in the aerobic activity while concurrently engaging in the transaction is not likely (See at least [0134], [0149-0151], [0174], “the entity may wish to decline the transactions that are unusual for the cardholder” Declining the transactions that are unusual or not likely);
determining, by the one or more processors, a risk of fraud associated with the transaction, based on a portion of the data related to the user, wherein the risk of fraud indicates a likelihood that the transaction is fraudulent (See at least [0014-0015], [0140], risk values associated with the transaction location is equivalent to the risk of fraud associated with the transaction);
alerting, by the one or more processors, the one or more programs initiating the transaction of the risk of fraud (See at least [0151], the system responds to a high fraud score and high self-similarity score by action to the transaction processing system for generating an alert and sending a message to contact the account holder);
halting, by the one or more processors, completion of the transaction on the computing device, wherein the halting comprises automatically transmitting, by the one or more processors, an instruction to halt the transaction, to the one or more programs executing on the computing device initiating the transaction, wherein based on receiving the instruction, the transaction is halted (See at least [0152], “The next situation, at box 1212, occurs when the fraud outcome is high and the self-similarity score is low. At the box 1212, the processing system suggests to decline the transaction, as there is likely to be fraud involved in the transaction submitted for review, because the transaction does not support a sufficient similarity to the account owner's history of transaction behavior”, Declining the transaction due to the high fraud score is equivalent to halting the transaction).
Chen, Luna and Gupta are in the same technical field of facilitating user authentication.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen and Luna to incorporate the disclosure of Gupta as it relates to the system for anomaly detection.  The motivation for modifying the disclosure of Chen and Luna would have been to take advantage of the computation of a fraud score for an account transaction to indicate a probability of the account being in a compromised condition as illustrated by Gupta (Abstract, Gupta). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,
The combination of Chen, Luna and Gupta teach the method of claim 1, 
In addition, Gupta teaches,
responsive to the alerting, receiving, by the one or more processors, data negating the determined risk of fraud ([0146], fraud score (i.e, data) below a predetermined threshold value negates the determined risk of fraud).
generating, by the one or more processors, a business rule to assign, wherein based on applying the business rule the one or more processors determine a different risk of fraud for a future transaction, wherein data related to the user contemporaneous with the future transaction comprise data similar to the portion of the data related to the user, wherein the different level of fraud indicates a higher risk or a lower risk of fraud than the determined risk of fraud associated with the transaction ([0150], The FIG. 12 operation is equivalent to a business rule. Various combinations of fraud score and self-similarity score indicates a higher risk or a lower risk of fraud).
Chen, Luna and Gupta are in the same technical field of facilitating user authentication.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Luna’s disclosure to incorporate various combinations of fraud score and self-similarity score as taught by Gupta to take advantage of determining a higher risk or a lower risk of fraud ([0150], Gupta). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 3 and 6,
Chen teaches, 
obtaining, by the one or more processors, an indication that one or more programs are initiating another transaction, wherein transaction data of the other transaction indicates that the other transaction was initiated on behalf of the user ([0014], [0037], [0045]);
utilizing, by the one or more processors, the credential information to access additional data related to the user collected by the one or more personal computing devices, wherein the additional data related to the user was collected by the one or more personal computing devices contemporaneously with the initiating the other transaction ([0037], [0045], [0079]);
determining, by the one or more processors, that the additional data related to the user comprise data similar to the portion of the data related to the user ([0079-0081]);
determining, by the one or more processors, a risk of fraud associated with the other transaction, based on a portion of the additional data related to the user and, wherein the risk of fraud indicates a likelihood that the other transaction is fraudulent ([0014-0015], [0140]). 
However, Chen does not specifically teach, 
determining a risk of fraud associated with the other transaction based on the business rule.
alerting, by the one or more processors, the one or more programs initiating the other transaction of the risk of fraud associated with the other transaction; 
Gupta, however, teaches,
determining a risk of fraud associated with the other transaction (already taught by Chen) based on the business rule (Gupta, See at least [0150], The FIG. 12 operation is equivalent to a business rule).
alerting, by the one or more processors, the one or more programs initiating the other transaction of the risk of fraud associated with the other transaction (Gupta, [0151],  the system responds to a high fraud score and high self-similarity score by action to the transaction processing system for generating an alert and sending a message to contact the account holder);
Regarding Claim 4,
The combination of Chen, Luna and Gupta teach the method of claim 3, 
In addition, Gupta teaches, 
responsive to the alerting the one or more programs initiating the other transaction of the risk of fraud associated with the other transaction, obtaining, by the one or more processors, data resolving the conflicting information ([0161]);
determining, by the one or more processors, a corrected risk of fraud, based on the data resolving the conflicting information ([0162]);
alerting, by the one or more processors, the one or more programs initiating the other transaction of the corrected risk of fraud ([0151]).
Chen, Luna and Gupta are in the same technical field of facilitating user authentication.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Luna’s disclosure to incorporate data resolving the conflicting information as taught by Gupta to reduce the risk of fraud. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 5,
The combination of Chen, Luna and Gupta teach the method of claim 4, 
In addition, Gupta teaches, 
generating, by the one or more processors, a business rule to assign, wherein based on applying the business rule the one or more processors determine a risk of fraud for a future transaction, wherein data related to the user contemporaneous with the future transaction comprise the conflicting information ([0150], [0161]).

Regarding Claim 7,
The combination of Chen, Luna and Gupta teach the method of claim 1, 
In addition, Chen teaches, 
wherein the data related to the user further comprises data selected from the group consisting of: a location of the user, a location type of the location of the user, and biometric data of the user ([0014], [0094], a user being located at home is equivalent to a location type. Heart rate sensors is equivalent to the state of the user).          Regarding Claim 8,
The combination of Chen, Luna and Gupta teach the method of claim 1, 
In addition, Gupta teaches, 
wherein the determined risk of fraud is high ([0151]). 
Regarding Claim 9,
The combination of Chen, Luna and Gupta teach the method of claim 1, 
In addition, Gupta teaches, 
wherein the data related to the user indicates that the user is at a location type where concurrently engaging in the transaction is not likely, and wherein the determined risk of fraud is high ([0174], “It is known that the risk of fraud in a transaction is greatly increased, as much as tens or hundreds of times greater, when a customer transaction is from a location remote from the customer's home location as compared to when the customer transaction is from the customer's usual local area of transactions”). 
Regarding Claim 11,
The combination of Chen, Luna and Gupta teach the method of claim 1, 
In addition, Chen teaches, 
wherein the one or more programs comprise one or more programs in a point of sale application ([0015]). 
Regarding claims 12 and 20,
Independent claims 12 and 20 are substantially similar to independent claim 1, and hence rejected on similar grounds. In addition, claim 12 also recites a non-transitory computer-readable storage medium and claim 20 recites a memory and one or more processors which are both inherent in the disclosure of Chen. 
Regarding claim 13,
Claim 13 is substantially similar to claim 2, and hence rejected on similar grounds.
Regarding claim 14,
Claim 14 is substantially similar to claim 3, and hence rejected on similar grounds.
Regarding claim 15,
Claim 15 is substantially similar to claim 4, and hence rejected on similar grounds.
Regarding claim 16,
Claim 16 is substantially similar to claim 5, and hence rejected on similar grounds.
Regarding claim 17,
Claim 17 is substantially similar to claim 6, and hence rejected on similar grounds.
Regarding claim 18,
Claim 18 is substantially similar to claim 7, and hence rejected on similar grounds.
Regarding claim 19,
The combination of Chen, Luna and Gupta teach the system of claim 12, 
In addition, Gupta teaches,
wherein the determined risk of fraud is high ([0151]).
Luna teaches,
wherein the data indicating that the user is engaged in the physical activity is collected from a personal fitness device worn by the user (See at least Fig. 7, 8, [0020], [0048], [0051]);

Response to Arguments
9.	Applicant's arguments filed dated 11/24/2020 have been fully considered but they are not persuasive due to the following reasons: 

10.	In response to Applicant’s arguments (on pages 16-18), that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
          The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. As explained in the 101 analysis above in the rejection, the various limitations of claim 1 are either abstract in nature or amount to insignificant extra-solution activity. The 35 U.S.C. 101 rejection presented above clearly identifies various limitations which amount to insignificantly extra-solution activity and have been determined that the mere collection or receipt of data over a network is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The improvements discussed here are simply to detect fraudulent transactions, which means that the improvements argued are simply directed to the abstract idea. Examiner notes that the improvement itself is not technical in nature in this particular case. For example, alerting about a fraud is simply a notification and is not technical in nature. The general purpose processor is being used to process a lot of data to determine that the transaction is a high fraud risk and subsequently halting the transaction. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of a communications connection, a computing device and processors to be generic computer elements (see Fig. 4, [0041]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.
11.	With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (page 18), “amended claims provide significantly more than existing relevant solutions.”
          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. The additional elements in the claims are a computing device and a processor. As per the rejection above, the specification describes the additional elements of a computing device and a processor to be generic computer elements (see Fig. 4, [0041]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  
	Thus, these arguments are not persuasive. 
12.	Applicant's arguments regarding the rejection of claims 1-9 and 11-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.
                                        Prior Art made of Record
13.     The following prior art made of record and not relied upon is considered pertinent : 
       Meredith, et. al. U.S. 2013/0036037 A1 relates to fraud analysis for location aware transactions.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   /B.D.S./Examiner, Art Unit 3693  
 
March 25, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 25, 2021